Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 7 February 1817
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan


				
					Dear Sir
					Febry 7th 1817
				
				As my good Husband chats Sometimes in circles I will explain to you. my Son J Q A—inclosed to me the Monthly Repository, Saying that, A mr Aspland an Unitarian Clergyman called upon him, and gave him two copies of a late periodical Publication, one of which he inclosed, as he thought it would be particularly interesting to his Father, and to me; as containing a Letter from mr van der Kemp and One to him, as he supposed from mr Jefferson, with a Syllabus for a comparison between the Doctrine of Jesus and that of the Grecian Phylosopheres and that of the Jews before the time of Jesus—You know I presume by what Authority they appear in public—I embrace this occasion to Say to you that I Sympathize with you, in your confinement. last winter I Sufferd, a three Month Sickness. I cannot Say that it was a Solitary confinement, for I had every kind attention from those arround me, or connected with me, which enabled me to bear with patience, and I hope with resignation, my Sufferings and in the midst of them, I had my pleasures—these also you Share from your Lady and daughter to whom I pray you to present your Friend and humble / Servant
				
					A Adams
				
				
					the Severe cold Stiffens my fingers, and freazes my Ink
				
			